           Case 1:20-cv-01140-NONE-JLT Document 6 Filed 08/13/20 Page 1 of 2



 1
 2
 3
                                  UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
 6   TIMOTHY CLEVELAND,
                                                                Case No.: 2:19-cv-01255-APG-NJK
 7           Plaintiff(s),
                                                                               ORDER
 8   v.
 9   UNITED STATES DEPARTMENT OF
     AGRICULTURE, et al.,
10
             Defendant(s).
11
12          On August 9, 2019, the Court dismissed Plaintiff’s complaint with leave to amend for
13 violating Fed.R.Civ.P. 8. Docket No. 3. The Court advised Plaintiff that a properly pled complaint
14 must provide a short and plain statement of the claim that shows that the pleader is entitled to
15 relief. Id. at 2 (citing Fed.R.Civ.P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
16 Moreover, “[a]lthough Rule 8 does not require detailed factual allegations, it demands ‘more than
17 labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action.’” Id.
18 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “[T]o comply with Rule 8, a complaint
19 must set forth coherently who is being sued, for what relief, and on what theory, with enough detail
20 to guide discovery.” McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1995)). Although the Court
21 construes pleadings from pro se litigants liberally, such litigants must still comply with the basic
22 requirements of Rule 8. Montgomery v. Las Vegas Metropolitan Police Dept., 2014 WL 3724213,
23 at *3 n.3 (D. Nev. July 28, 2014).
24          The federal venue statute requires that a civil action be brought in (1) a judicial district in
25 which any defendant resides, if all defendants reside in the same state where the district is located;
26 (2) a judicial district in which a substantial part of the events or omissions giving rise to the claim
27 occurred, or a substantial part of property that is the subject of the action is situated; or (3) a judicial
28 district in which any defendant is subject to personal jurisdiction at the time the action is

                                                         1
           Case 1:20-cv-01140-NONE-JLT Document 6 Filed 08/13/20 Page 2 of 2



 1 commenced, if there is no district in which the action may otherwise be brought. 28 U.S.C. §
 2 1391(b). If a case has been filed in the wrong district, the district court in which the case has been
 3 incorrectly filed has the discretion to transfer such case to any district in which it could have been
 4 brought. 28 U.S.C. § 1406(a); see also Parks v. Johnson, 2016 U.S. Dist. Lexis. 16284, *1 (D.
 5 Nev. Feb. 9, 2016).
 6         Here, Plaintiff’s claims arise out of alleged events taking place in Kern County, California.
 7 See Docket No. 5 at 4–5. Plaintiff alleges that he applied for a USDA loan, related to his “avian
 8 egg production operation” in Kern County, California, and that, on August 20, 2015, his
 9 application was denied. See id. at 4. Plaintiff’s remaining allegations detail why he submits that
10 denial violated the Administrative Procedure Act, the Equal Credit Opportunity Act, Title VI of
11 the Civil Rights Act of 1964, the Acceleration and Foreclosure Moratorium, and 5 U.S.C. § 552(d).
12 See id. at 3. Plaintiff has alleged no connection of any kind between his claims and this District.
13 None of the above venue provisions renders this District a proper venue for this case.
14         Accordingly, the Court ORDERS that the Clerk of Court transfer this matter to the Eastern
15 District of California (Bakersfield Division) and that this case be closed.
16         IT IS SO ORDERED.
17         Dated: August 13, 2020
18                                                                ______________________________
                                                                  Nancy J. Koppe
19                                                                United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                     2
